UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: March 30, 2015 Elbit Imaging Ltd. (Exact Name of Registrant as Specified in Its Charter) Israel (State of Incorporation) 000-28996 (Commission File Number) N/A (I.R.S. Employer Identification No.) 5 Kinneret Street, Bnei-Brak, Israel (Address of Principal Executive Offices) (Zip Code) +972-3-608-6000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXHIBIT 99.1 OF THIS REPORT ON FORM 8-K IS HEREBY INCORPORATED BY REFERENCE INTO ELBIT IMAGING LTD.’S REGISTRATION STATEMENT ON FORM F-3 (REGISTRATION STATEMENT NO. 333-172122) ANDREGISTRATION STATEMENTS ON FORM S-8 (REGISTRATION STATEMENTS NOS. 333-117509, 333-130852, 333-136-152820), AND TO BE A PART THEREOF FROM THE DATE ON WHICH THIS REPORT IS SUBMITTED, TO THE EXTENT NOT SUPERSEDED BY DOCUMENTS OR REPORTS SUBSEQUENTLY FILED OR FURNISHED. CONTENTS This Report on Form 8-K of Elbit consists of the following documents, which are attached hereto and incorporated by reference herein: Item 9.01Financial Statements and Exhibits. Signatures Exhibit Index 2 INFORMATION TO BE INCLUDED IN THE REPORT Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Audited Consolidated Financial Statements as of December 31, 2014 and 2013 and for each of the three years ended December 31, 2014 Operating and Financial Review and Prospects Consent of Brightman Almagor Zohar & Co. Table of advisors relied upon in the consolidated financial statements for the years ended December 31, 2014, 2013 and 2012 Consent of Colliers International Consent of Cushman & Wakefield Consent of Financial Immunities Ltd. Consent of Financial Immunities Dealing Room Ltd. Consent of Financial Immunities Dealing Room Ltd. Consent of Giza Zinger Even Consent of Cushman & Wakefield Consent of Jones Lang LaSalle Kft Consent of Giza Zinger Even Consent of Giza Zinger Even Consent of Giza Zinger Even Consent of Giza Zinger Even Consent of Giza Zinger Even Consent of De-Kalo Ben-Yehuda Consent of Financial Immunities Dealing Room Ltd. Consent of Greenberg Olpiner & co. Consent of BDO Ziv Haft Consulting and Management Ltd. Consent of Giza Zinger Even Consent of Variance Financials Consent of Financial Immunities Dealing Room Ltd. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ELBIT IMAGING LTD. By /s/ Ron Hadassi Name: Ron Hadassi Title: Chairman of the Board of Directors Date:March 30, 2015 4 EXHIBIT INDEX Exhibit No. Description Audited Consolidated Financial Statements as of December 31, 2014 and 2013 and for each of the three years ended December 31, 2014 Operating and Financial Review and Prospects Consent of Brightman Almagor Zohar & Co. Table of advisors relied upon in the consolidated financial statements for the years ended December 31, 2014, 2013 and 2012 Consent of Colliers International Consent of Cushman & Wakefield Consent of Financial Immunities Ltd. Consent of Financial Immunities Dealing Room Ltd. Consent of Financial Immunities Dealing Room Ltd. Consent of Giza Zinger Even Consent of Cushman & Wakefield Consent of Jones Lang LaSalle Kft Consent of Giza Zinger Even Consent of Giza Zinger Even Consent of Giza Zinger Even Consent of Giza Zinger Even Consent of Giza Zinger Even Consent of De-Kalo Ben-Yehuda Consent of Financial Immunities Dealing Room Ltd. Consent of Greenberg Olpiner & co. Consent of BDO Ziv Haft Consulting and Management Ltd. Consent of Giza Zinger Even Consent of Variance Financials Consent of Financial Immunities Dealing Room Ltd. 5
